708 N.W.2d 442 (2006)
474 Mich. 1056
Betty SORKOWITZ, Individually and as Trustee for the Morris & Sarah Friedman Irrevocable Trust, Betty Sorkowitz, Trustee for the Sarah Friedman Trust, Betty Sorkowitz, Personal Representative for the Estate of Sarah Friedman, Betmar Charitable Foundation, Inc., Julie Shiffman, Janet Jacobs, Carolyn Jacobs, Renee Jacobs, Jodie Shiffman and Jeffrey Shiffman, Plaintiffs-Appellees,
v.
LAKRITZ, WISSBRUN & ASSOCIATES, P.C., a/k/a Lakritz, Wissburn & Associates, P.C., Gerald Lakrtiz and Kenneth Wissburn, a/k/a Kenneth Wissburn, Defendants-Appellants.
Docket No. 126562(78), COA No. 242016.
Supreme Court of Michigan.
February 2, 2006.
On order of the Court, the motion for reconsideration of the order of November 28, 2005 is considered and it is DENIED because it does not appear the order was entered erroneously.
MARILYN J. KELLY, J., would grant reconsideration and reinstate the decision of the Court of Appeals for reasons stated in her dissent.
MARKMAN, J., would grant reconsideration and reinstate the Court of Appeals decision.